Citation Nr: 1729826	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for residuals of a left zygomatic arch fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This matter was previously before the Board in February 2015 and remanded to afford the Veteran a hearing which occurred on September 2015 before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

During the September 2015 hearing, the Veteran argued that his July 2011 VA examination was too limited in scope and did not address all of his residual symptoms. In February 2016, the Board remanded the matter to afford the Veteran additional VA examinations in order to evaluate more comprehensively all residuals of trauma related to an in-service fracture of his left zygomatic arch. Subsequent to the February 2016 remand, in a July 2016 rating decision, the RO granted service connection for the additional disabilities of traumatic brain injury (TBI), cranial nerve V (trigeminal) condition, allergic rhinitis, left eye condition (diagnosed as eyelid myokymia) and loss of teeth. These additional disabilities were determined to be residuals stemming from the injury that also caused the Veteran's original left zygomatic arch fracture. Since, the additional disabilities are residuals from the Veteran's initial claim as opposed to new and separate claims, the rating decision represented a full and final determination of the Veteran's issues on appeal and is considered resolved in full.  

Therefore, the only issue before the Board is entitlement to an increased rating for residuals of a left zygomatic arch fracture, currently evaluated as 10 percent disabling. 

FINDINGS OF FACT

The Veteran's inter-incisal range of the jaw has been 35 millimeters or greater and his range of lateral excursion was 4 millimeters or greater.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a left zygomatic arch fracture (evaluated as limited motion of temporomandibular articulation) have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, DC 9905 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is satisfied that there has been substantial compliance with the February 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Rating

a. Legal Criteria

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups. 38 C.F.R. § 4.14. The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

b.  Analysis

In the rating action on appeal, the RO granted service connection and assigned an initial rating for residuals of a left zygomatic arch fracture.  The Veteran contends that his left zygomatic arch fracture disability is more severe than contemplated by the currently assigned evaluation. The Veteran's left zygomatic arch disability is evaluated as 10 percent disabling beginning May 23, 2011.

Following the Board's February 2016 remand, the RO granted service connection for several disabilities determined to be residuals of the Veteran's left zygomatic arch fracture claim. The Veteran's service-connected left zygomatic arch fracture disability is currently evaluated under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9999-9905, which is found to be the closest diagnostic code that addresses the function of the zygomatic arch structure. Under DC 9905, limited motion of the inter-incisal range from 0 to 10 millimeters (mm) warrants a 40 percent evaluation, from 11 to 20 mm warrants a 30 percent evaluation, from 21 to 30 mm warrants a 20 percent evaluation, and from 31 to 40 mm warrants a 10 percent evaluation.  Limited motion of the range of lateral excursion from 0 to 4 millimeters warrants a 10 percent evaluation.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 38 C.F.R. § 4.150.

Turning to the evidence of record, the Veteran was afforded a VA examination in July 2011. During the examination, the Veteran reported to the examiner that he occasionally had difficulty chewing food, difficulty opening his mouth and difficulty talking. The Veteran did not complain of pain, swelling, or drainage. On physical examination, the examiner did not see evidence of nonunion, or malunion of the mandible or maxilla or a loss of bone to the mandible or hard palate. There also was no osteoradionecrosis or osteomyelitis. Other than the tooth loss from the trauma, the Veteran did not have any tooth loss due to loss of substance of body of the maxilla or mandible. The examiner reported that there was no apparent additional functional impairment following repetitive use of the temporomandibular (TM) joints. For the range of motion examination, the inter-incisal opening was 45mm, and the Veteran's right lateral excursion was 6mm and left lateral excursion was 4mm. The examiner opined that although the Veteran was unemployed, his left zygomatic arch disability did not have any effects on his usual daily activities, except the mild effect while feeding.

Pursuant to the Board remand, the Veteran was afforded a VA examination in December 2016. During the examination, the Veteran reported to the examiner that he experiences flare-ups of his TM joints, which he described as pain while chewing tough foods. As a result, the Veteran reported that the Veteran has a functional impairment of having to be on a restricted diet of softer foods due to pain when he attempts to chew hard foods. During the physical examination, the examiner reported that the Veteran was experiencing a flare-up during the examination. For the range of motion examination, the inter-incisal opening was 35mm, and the Veteran's right lateral excursion was 8mm and left lateral excursion was 8mm. The Veteran had evidence of pain for both the right and left TM joints during lateral excursion, but the pain did not result in or cause functional loss. The Veteran had pain on both right and left sides while chewing and the examiner reported objective evidence of localized tenderness or pain on palpation of the joint and associated soft tissue. Both the right and left TM joints had no crepitus or clicking of joints or soft tissue. The examiner performed repetitive range of motion tests and found that functional ability was not limited due to pain, weakness, fatigability or incoordination. The Veteran also did not show degenerative or traumatic arthritis on imaging results. The examiner opined that the Veteran's left zygomatic arch disability did not impact his ability to work.

Based on these findings, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 9905. The inter-incisal range of motion at the  VA examinations has never been limited to 30 millimeters even taking into account his complaints of pain; range of motion was to 35 and 45 millimeters. There is no other medical evidence to the contrary.  Thus, the Board finds that the criteria for a rating in excess of 10 percent for TMJ dysfunction under Diagnostic Code 9905 have not been met. 

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 366 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim for an increased rating, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an increased rating for residuals of a left zygomatic arch fracture, currently evaluated as 10 percent disabling is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


